DETAILED ACTION
Status of Application
	This action follows a reply filed on 02/01/2022.  Per the reply, claims 8 and 9 have been amended and claim 3 has been cancelled.  No new claims have been added.  Accordingly, claims 1, 2 and 4-9 remain pending herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment – Rejoinder
Claims 1, 2 and 4-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8 and 9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: pending claims are allowed primarily because of the limitation in claim 1 to a shaping material comprising a crystalline alicyclic structure-containing resin, wherein, inter alia, content of chlorobenzene-soluble components in the shaping material is 1,000 ppm or less as an o-dichlorobenzene-equivalent value based on gas chromatography analysis with o-dichlorobenzene as a standard substance.  As noted in the first Office action, both JP ‘464 and Miyazawa are silent as chlorobenzene-soluble components in the shaping material respectively disclosed there.  Further, in light of the Applicant’s arguments, see pages 5-8 filed on 02/01/2022, Applicant’s position that the process disclosed in JP ‘464 or Miyazawa cannot be reasonably deemed substantially identical, much less identical, to that of the Applicant’s in obtaining the instantly claimed shaping material, is well taken.  Accordingly, the prior art rejections under 35 U.S.C. 102(a)(1)/103 and under 35 U.S.C. 102(a)(1) or (a)(2)/103 have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 2 and 4-9 are deemed to define allowable subject matter, and passed to issue. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        





/FMTeskin/02-26-22